Opraioir by
Orlady, J.,
The defendant substantially admits in his affidavit of defense that he became a member of the plaintiff company by purchasing and accepting his policy, and paying a premium thereon for one year; and that he had received a full, due, and legal notice of the assessments for which this suit was brought. He discloses no fact which shows any fraud or mistake in determining the amount of the assessment, and at most alleges that the amount is more than necessary to pay losses and expenses. He is not required to furnish an audit of the business of the company, but should state with precision the facts on which he bases his allegation, to show that there was fraud or gross mistake in the assessment, or a sufficient reason for the omission should be given, as he was a member of the company, and had not only access to the books but did in fact examine them. The *483company has a reasonable discretion in determining the amount of an assessment in view of the liabilities: Buckley v. Ins. Co., 92 Pa. 501.
As he does not print the policy of insurance attached to and .made a part óf the plaintiff’s statement, we do not have before us the conditions and provisions under which the assessment was made, except those set out in the body of the statement, which, standing alone, are adequate to fully sustain the demand.
The affidavit is not sufficient, and the judgment is affirmed.